Title: St. George Tucker to James Madison, 4 January 1827
From: Tucker, St. George
To: Madison, James


                        
                            
                                My dear Sir,
                            
                            
                                
                                    Williamsburg
                                
                                January 4th 1827.
                            
                        
                        Since I wrote to you last, I have had the pleasure of recieving both of your favours of the 23d. &
                            30th. of December, with the Enclosures in the last, and am very sorry I was not able to furnish you any further
                            Information from the Journals in my possession, than what I had before transmitted from Richmond: nor can I now find any thing
                            further on the subject. It is much to be regretted that the records of such important Events as those which have engaged
                            the feelings & attentions of so many, in former Times, should from the Circumstances which you have alluded to,
                            almost wholly have disappeared. My retired, and afterwards, wandering state Life, in the course of my professional (and
                            afterwards) Official Engagements, & Duties, prevented any Attempt on my part to make a Collection of Journals,
                            & other interesting Documents and papers for many years. I have since collected a number, but nothing like a
                            regular series; and some very imperfect; my extreme loss of Eyesight, & other painful Infirmities would require
                            more than ten Times the labour and exertion that I am now capable of, to go through the Examination of them. I heartily
                            wish the Legislature would adopt the plan you mention.
                        Permit me to repeat the assurances of my most cordial and warm Esteem & friendship towards yourself
                            & Mrs. Madison, in which I am as cordially & warmly joined towards you both, by Mrs. Tucker. Health and
                            every other Blessing attend you both.
                        
                            
                                S: G: Tucker.
                            
                        
                    